DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-2 is/are pending.  Claim(s) 3-7 is/are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.

Response to Arguments
Applicant's arguments, with respect to the prior art, filed 2/25/2022 have been fully considered but they are not persuasive.
Applicant argues that the spikes of Goldfarb cannot be used with Chanduszko because Goldfarb brings the leaflets together by a mechanism having the spikes face another arm.  The feature of Goldfarb that is responsible for the shape of the leaflets when the device is in use is not the spikes.  Rather, it is the manner in which the arms hinge relative to the tissue when in use.  The function of the spikes is to attach the tissue to the arms and the spikes alone do not cause the tissue to move to the use shape of Goldfarb alone.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the prior art rejection made, only the spikes of Goldfarb are applied to Chanduszko.  The function of the spikes is the same in Goldfarb and in the combination made - to secure the tissue to the arms on which the spikes reside.  In the combination made by the Examiner, the spikes are on the arms and the arms are positioned as taught by Chanduszko.  Therefore, the combination is not inappropriate.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., longitudinally opposing arms are offset circumferentially from each other) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner notes the following limitation appears to be argued, but that it is not currently claimed: each arm of the fourth plurality of arms faces a respective pair of the third plurality of arms and that no arm in the third plurality of arms is in more than one pair of the third arms.

Claim Objections
The claim set filed 2/25/2022 indicates claims 3-8 as cancelled.  There is no claim 8.  This section should be claims 3-7.  The after final proposed amendments filed 1/25/2022 were not entered.  Therefore, the claim set prior to the claims entered with the RCE are those filed 7/21/2021, which ends at claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Chanduszko, et al (Chanduszko) (US 2005/0273135 A1) in view of Goldfarb, et al (Goldfarb) (US 2004/0049207 A1) and further in view of Buchbinder, et al (Buchbinder) (US 2014/0005778 A1).

Regarding Claim 1, Chanduszko teaches an articulated prosthesis for a tricuspid or a mitral valve (e.g. Figure 6A; the device is able to be placed at the locations claimed; it is sized for a septal position, which is an appropriate size for the claimed valves), comprising: 
a distal annular portion, a central annular portion and a proximal annular portion (e.g. annotated Figure 6A below);
a first plurality of rigid arms hinged to an outer side surface of said distal annular portion (e.g. annotated Figure 6A below); 
a second plurality of rigid arms to an outer side surface of said proximal annular portion (e.g. annotated Figure 6A below); 
a third plurality of rigid arms each of which has a respective first end hinged to an outer side surface of said central annular portion (e.g. annotated Figure 6A below), and a respective second end opposite to said respective first end hinged to a corresponding second end of a rigid arm of said first plurality (e.g. annotated Figure 6A below); 
a fourth plurality of rigid arms each of which has a respective first end hinged to an outer side surface of said central annular portion (e.g. annotated Figure 6A below), and a respective second end opposite to said respective first end hinged to a corresponding end of a rigid arm of said first plurality (e.g. annotated Figure 6A below); 
said distal annular portion having an internal screw thread (e.g. annotated Figure 6A below), said proximal annular portion having:
a cylindrical collar on a side surface of which said second plurality of rigid arms is hinged (e.g. annotated Figure 6A below), and 
a screw (e.g. annotated Figure 6A below) engaged into said collar and supported thereby (e.g. annotated Figure 6A below) so as to be free to rotate along a longitudinal axis of the screw (e.g. [0054], as the screw is screwed into the central and distal portions it is free to rotate along its longitudinal axis), the screw being configured to engage with the internal screw thread (e.g. [0054]), 
said central annular portion defining a through hole (e.g. Figure 6A) for letting said proximal annular portion pass through (e.g. annotated Figure 6A below, circled portion). 

Chanduszko discloses the invention substantially as claimed but fails to teach: 
at least one rigid arm of said rigid arms of said third plurality and/or at least one rigid arm of said rigid arms of said fourth plurality having a respective knurling defined on a respective catching surface, the catching surfaces of the rigid arms of said fourth plurality also defining pointed projections configured for spiking leaflets of said tricuspid or mitral valve, and 
said articulated prosthesis being movable from a distended configuration, in which all said rigid arms hinged in correspondence of their ends are distended, to an expanded configuration, in which said proximal annular portion rests in the through hole of said central annular portion and is engaged with said distal annular portion, and 
the rigid arms of said third plurality and of said fourth plurality being configured to hold therebetween said leaflets of said tricuspid or mitral valve, with said pointed projections spiking said leaflets held between the rigid arms of said third plurality and said fourth plurality, when said articulated prosthesis is in the expanded configuration, and
wherein said respective catching surfaces of said rigid arms of the third plurality are concave to define a concavity of said respective catching surfaces oriented towards said rigid arms of the fourth plurality when the articulated prosthesis is in the expanded configuration.

Goldfarb teaches the radially outer side of arms having a knurling and having barbs on the portions that grasp tissue, the catching surfaces (e.g. [0174]). 
Goldfarb and Chanduszko are concerned with the same field of endeavor as the claimed invention, namely clamping mechanism for grasping heart tissue. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chanduszko such that the radially outer surfaces that grip the tissue have a knurling and barbs as taught by Goldfarb in order to increase the friction against the grabbed tissue (e.g. Goldfarb, [0174]). 
The combination of Chanduszko and Goldfarb teaches: 
at least one rigid arm of said rigid arms of said third plurality and/or at least one rigid arm of said of said fourth plurality having respective knurling defined on facing catching surfaces (e.g. annotated Figure 6A below), the catching surfaces of the rigid arms of said fourth plurality also defining pointed projections (e.g. Goldfarb, Figures 29-30 shows the barbs are pointed projections; the combination made supra provides these surfaces on each of the third and fourth arms) configured for spiking leaflets of said tricuspid or mitral valve (as the barbs are pointed they are able to spike this type of tissue), and 
said articulated prosthesis being movable from a distended configuration, in which all said rigid arms hinged in correspondence of their ends are distended (e.g. Chanduszko, Figure 6A, distended configuration), to an expanded configuration, in which said proximal annular portion rests in the through hole of said central annular portion and is engaged with said distal annular portion (e.g. Chanduszko, Figure 6B, expanded configuration).
the rigid arms of said third plurality and of said fourth plurality being configured to hold therebetween said leaflets of said tricuspid or mitral valve, with said pointed projections spiking said leaflets held between the rigid arms of said third plurality and said fourth plurality, when said articulated prosthesis is in the expanded configuration (e.g. Chanduszko, Figures 12-13 show these surfaces are able to grasp tissue between them and Goldfarb, Figures 29-30 show the projections are pointed and would spike the tissue (here, the leaflets) when in the configuration of Figures 12-13 of Chanduszko), 
wherein said rigid arms of said third plurality are offset circumferentially (each arm of the third plurality is circumferentially spaced apart from each other arm of the third plurality) so as said pointed projections are configured to spike the valve leaflets between respective rigid arms of said third plurality when the articulated prosthesis is in the extended configuration (the spikes are pointed, Goldfarb Figures 29-30 and are therefore fully capable of spiking the leaflet material that is between the arms of the third plurality of arms and once the tissue is spiked the prosthesis is able to transition to the extended configuration). 

The combination of Chanduszko and Goldfarb discloses the invention substantially as claimed but fails to teach wherein said respective catching surfaces of said rigid arms of the third plurality are concave to define a concavity of said respective catching surfaces oriented towards said rigid arms of the fourth plurality when the articulated prosthesis is in the expanded configuration. 
Buchbinder teaches curved arms attached to a central hub where the opposing arms’ surfaces are concave and define a concavity of their surfaces towards each other (e.g. Figure 1A, arms #16; Figure 4D, arms #60). 
Buchbinder and the combination of Chanduszko and Goldfarb are concerned with the same field of endeavor as the claimed invention, namely devices anchored to a heart valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chanduszko and Goldfarb such that the catching surfaces are curved as claimed, as taught by Buchbinder in order to as such a modification would have been an obvious matter of design choice involving a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 IV).

    PNG
    media_image1.png
    567
    624
    media_image1.png
    Greyscale

Annotated Figure 6A, Chanduszko

The combination of Chanduszko and Goldfarb discloses the invention substantially as claimed but fails to teach a number of arms of the second and third pluralities is twice a number of arms in the first and fourth pluralities, each arm of the fourth plurality is hinged together with two arms of the second plurality, each arm of the third plurality is hinged together with two arms of the first plurality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chanduszko and Goldfarb such that relative number of arms is as claimed as such a modification would have been an obvious matter of design choice involving a mere duplication of parts (here, arms) (MPEP 2144.04, VI, B). 

Regarding Claim 2, the arms of the forth plurality are longitudinally concave with a concavity of the fourth plurality oriented in an opposite direction with respect to the third plurality (e.g. Buchbinder, Figures 1 and 4D, of the third and fourth arms’ surfaces, one is axially upward and the opposing one is axially downward) when in the expanded configuration (e.g. Chanduszko, Figure 6B, and Buchbinder Figures 1 and 4D).  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        5/12/2022